Hoy nos toca resolver cómo ha de ser la notificación a las partes perdidosas en un procedimiento de adjudicación de subasta. Por entender que la notificación debe ser funda-mentada, ya que esto posibilita que la parte adversamente afectada pueda ejercitar efectivamente su derecho a la re-visión judicial, confirmamos.
HH
A principios de 1998, la Junta de Subastas de la Auto-ridad de Carreteras y Transportación (en adelante la Junta) anunció que habría de recibir propuestas, previa la celebración de subasta pública, para la construcción de la avenida Río Hondo, carretera Núm. 5, desde la P.R. 174 hasta la avenida Los Millones del Municipio de Bayamón.
Entre las propuestas recibidas por la Junta se encontra-ban las sometidas por ICA Miramar y Las Piedras Construction (en adelante Las Piedras). La propuesta más baja en precio fue la presentada por ICA Miramar.
Las Piedras argumentó ante la Junta que la propuesta sometida por ICA Miramar no especificó en letras, aunque sí en números, el precio unitario licitado para una de las partidas que componían el proyecto que era objeto de subasta. Las Piedras señaló que tal defecto hacía inacep-table la propuesta de ICA Miramar, según las especifica-ciones aplicables a la subasta. ICA Miramar adujo, por su parte, que ese defecto era insustancial y no conllevaba el rechazo de su propuesta, ya que era un error fácilmente subsanable mediante una simple operación aritmética.
Posteriormente, la Junta adjudicó la buena pro de la subasta a ICA Miramar y le notificó la decisión a los licita-*874dores perdidosos. Por la pertinencia de la notificación de la adjudicación de la subasta a la controversia en el caso de autos, la reproducimos íntegramente:
L.P.C. & D.
Apartado 2025
Las Piedras, PR. 00771
Fax: 733-4808
Río Construction
PO. Box 10462
San Juan, P.R. 00922-0462
Fax: 720-1254
Redondo Construction
P.O. Box 364185
San Juan, P.R. 00936
Fax: 783-3980
Asunto: Construcción Ave. Río Hondo, Carr. PR.-5, Desde P.R.-174 hasta Ave. Los Millones, Mpio. de Bayamón, PR. AC-00526
La Junta de Subastas de la Autoridad de Carreteras y Trans-portación desea informarles que la subasta de referencia fue adjudicada a lea Miramar el día 29 de mayo de 1998.
Desde el día indicado comenzó a correr el término de diez (10) días, para solicitar reconsideración de considerarse afectado adversamente por la decisión de la Agencia, según dispone la Sección 3.19 de la Ley de Procedimiento Administrativo Uni-forme de Puerto Rico. Ley Núm. 170 del 12 de agosto de 1988, según enmendada.
Gracias por su participación en nuestras subastas.
Cordialmente,
Manuel Feliciano
Presidente
Junta de Subastas
Caso Núm. CC-98-797, Apéndice 1, pág. 25.
Tras haber solicitado, sin éxito, la reconsideración de la decisión de la Junta, Las Piedras recurrió ante el Tribunal de Circuito de Apelaciones. Luego de varios incidentes pro-*875cesales, el Tribunal de Circuito de Apelaciones concluyó que el aviso de adjudicación de subasta emitido por la Junta imposibilitaba a dicho tribunal a ejercer su función revisora, ya que no incluía determinaciones de hecho y con-clusiones de derecho.
El Tribunal de Circuito de Apelaciones emitió una orden en la cual le requirió a la Junta paralizar todo trámite relacionado con la subasta impugnada. Además, devolvió el caso a la Junta con instrucciones de que emitiera determi-naciones de hecho y conclusiones de derecho para que una vez fueran emitidas, la parte adversamente afectada deci-diera si recurría al tribunal con un nuevo recurso de revi-sión judicial. Luego de varios incidentes procesales ICA Mi-ramar recurre ante nos.
HH HH
Con excepción de la Sec. 3.19 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante la L.P.A.U.), 3 L.P.R.A. see. 2169, en nuestra jurisdicción no existe una ley especial que regule los procedimientos de subasta. Queda, pues, a la discreción de cada agencia aprobar un reglamento para establecer el procedimiento y las guías que se han de seguir en sus propias subastas. íd.
A tenor con el principio antes expuesto, la Ley de la Autoridad de Carreteras y Transportación de Puerto Rico, 9 L.P.R.A. see. 2001 et seq., delegó a la Autoridad de Carreteras y Transportación (en adelante la Autoridad) la facultad de establecer los parámetros a tenor con los cuales deben regirse las subastas que celebre la Autoridad. Sobre este particular la ley señala, en lo pertinente:
El Secretario de Transportación y Obras Públicas y el Director Ejecutivo establecerán administrativamente los procedi-mientos y guías que habrán de regir los procesos de las subastas negociadas. (Énfasis suplido.) 9 L.P.R.A. sec. 2004g(a).
*876A tenor con la delegación de esta facultad, la Autoridad aprobó el Reglamento de Subastas, el cual establece todas las normas para el trámite, celebración y adjudicación de subastas que celebre la Autoridad. Reglamento de Subas-tas Núm. 5263, Autoridad de Carreteras y Transportación, 30 de junio de 1995 (Reglamento de Subastas).
p — i HH HH
El Reglamento de Subastas de la Autoridad establece que el Presidente de la Junta, al adjudicar una subasta, tendrá la responsabilidad de notificar por escrito la decisión a los licitadores participantes en la subasta. Art. IX(7) del Reglamento de Subastas, supra.
El Reglamento también establece que cualquier licitador afectado adversamente por una decisión de la Autoridad, en relación con el proceso de adjudicación de una subasta, podrá solicitar una reconsideración. Art. XI(A) del Reglamento de Subastas, supra. Señala, además, que tanto las solicitudes de reconsideración como la revisión judicial de las determinaciones de la Autoridad han de regirse por las disposiciones de la L.P.A.U., Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2101 et seq.).
El Reglamento de Subastas de la Autoridad nada dis-pone con respecto a cómo ha de ser la notificación de la adjudicación de la subasta de la cual las partes afectadas adversamente tienen derecho a solicitar su reconsideración y revisión judicial. Será preciso, pues, examinar las dispo-siciones de la L.P.A.U. y su jurisprudencia interpretativa para abordar la controversia del caso de autos.
IV
El subcapítulo III de la L.P.A.U., el cual regula lo relativo a los procedimientos adjudicativos administrativos, establece que los procedimientos de adjudicación de *877subastas son informales y que no han de regirse por las disposiciones de dicho capítulo. 3 L.P.R.A. see. 2151. No obstante, la Sec. 3.19 de L.P.A.U., supra, reconoce el dere-cho de la parte adversamente afectada por la adjudicación de una subasta a solicitar la reconsideración ante la agen-cia o la entidad apelativa de subastas, así como el derecho a solicitar una revisión judicial de la determinación admi-nistrativa dentro de los términos fijados por ley. 3 L.P.R.A. see. 2169. Véase, además, Cotto v. Depto. de Educación, 138 D.P.R. 658 (1995).
Así, pues, los procedimientos de adjudicación de subastas son informales, limitándose los procedimientos formales al proceso de reconsideración y revisión judicial. Esto se desprende expresamente del Historial Legislativo de la Ley Núm. 43 de 5 de agosto de 1989 (3 L.P.R.A. sees. 2105(c)-(e), 2128(a), 2133, 2125-2136, 2165, 2169, 2172 y 2177), el cual señala en lo pertinente:
Con las enmiendas relativas a las subastas se pretende sim-plificar los procedimientos adjudicativos de subastas, de forma que sólo se consideren procedimientos formales, la reconsidera-ción y la revisión judicial, obviándose los requisitos del Capí-tulo III de la Ley 170 en todo el proceso anterior a la reconsi-deración.... (Énfasis suplido.) Informe del Senado de Puerto Rico sobre el P. de la C. 232 de 25 de junio de 1989, lima Asamblea Legislativa, Ira Sesión Ordinaria, pág. 6.
De manera que, aunque los procedimientos de subastas son procedimientos informales sui géneris que tienen ciertas características adjudicativas, una vez se ha tomado la decisión administrativa, la parte adversamente afectada tiene derecho a solicitar la revisión judicial a tenor con el ordenamiento dispuesto por la L.P.A.U. Véase RBR Const., S.E. v. A.C., 149 D.P.R. 836 (1999).
Para que este Tribunal pueda cumplir con su obligación constitucional y asegurar que el derecho a obtener la revisión judicial de una decisión de una agencia sea efectivo, es imprescindible exigir que ella esté fundamentada, *878aunque sea de forma sumaria. RBR Const., S.E. v. A.C., supra. Si la parte adversamente afectada por la determi-nación de una agencia desconoce los motivos de la agencia para su proceder, el trámite de la revisión judicial de la determinación administrativa se convertiría en un ejerci-cio fútil. íd. No basta con informar la disponibilidad y el plazo para solicitar la reconsideración y la revisión.
Nos parece que ésta es la única forma en la que los tribunales al revisar la determinación de la agencia administrativa pueden asegurarse de que la decisión no fue una arbitraria, caprichosa o irrazonable. Véase Fuertes y otros v. A.R.Pe., 134 D.P.R. 947 (1993). La revisión judicial de decisiones administrativas tiene como fin primordial delimitar la discreción de los organismos administrativos y asegurarse de que éstos desempeñen sus funciones conforme a la ley. Miranda v. C.E.E., 141 D.P.R. 775 (1996).
Ya habíamos resuelto anteriormente que en procedimientos informales se exige que la agencia exponga una explicación de las bases sobre las que descansa su decisión, de forma tal que el tribunal tenga fundamentos para hacer su determinación. Véase Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 272 (1987). Aun cuando no se exige determinaciones de hechos y de derecho en la adjudicación de procedimientos informales, deben mediar razones suficientes que pongan en conocimiento a las partes y al tribunal de los fundamentos que propiciaron tal decisión. Godreau & Co. v. Com. Servicio Público, 71 D.P.R. 649, 655-657 (1950).
Algunos de los objetivos que se logran al requerir que la decisión de una agencia administrativa esté fundamentada son: (1) proporcionar a los tribunales la oportunidad de revisar adecuadamente la decisión administrativa y facilitar esa tarea; (2) fomentar que la agencia adopte una decisión cuidadosa y razonada dentro de los parámetros de *879su autoridad y discreción; (3) ayudar a la parte afectada a entender por qué el organismo administrativo decidió como lo hizo y, al estar mejor informada, poder decidir si acude al foro judicial o acata la determinación; (4) evitar que los tribunales se apropien de funciones que corresponden pro-piamente a las agencias administrativas según el concepto de especialización y destreza. Véase Rivera Santiago v. Srio. de Hacienda, supra.
Por todo lo antes expuesto, resolvemos que la notificación de la adjudicación de una subasta debe estar fundamentada, al menos de forma sumaria y sucinta. Por lo menos debe incluir la información siguiente: los nombres de los licitadores en la subasta y una síntesis de sus propuestas; los factores o criterios que se tomaron en cuenta para adjudicar la subasta; los defectos, si alguno, que tuvieran las propuestas de los licitadores perdidosos y la disponibilidad y el plazo para solicitar la reconsideración y la revisión judicial.
De ordinario, las agencias administrativas deben cum-plir estrictamente con esta normativa. No obstante, en ca-sos excepcionales cuando por alguna razón válida la agen-cia no pueda así resolver, en la reconsideración la entidad gubernamental deberá exponer los fundamentos que pro-piciaron su decisión.
La norma que hoy promulgamos hace efectivo el ejerci-cio del derecho a solicitar la revisión judicial de las adjudi-caciones de subasta y posibilita a los tribunales ejercer su función revisora. Finalmente, esto evita decisiones arbitra-rias, irrazonables o caprichosas por parte de las agencias administrativas, aspecto que cobra fundamental importan-cia en el caso de subastas públicas, en virtud de las cuales se desembolsan fondos públicos. Ya hemos señalado ante-riormente que:
... parte de una buena administración implica llevar a cabo sus funciones [las del gobierno] como comprador con eficiencia, honestidad y corrección para proteger los dineros del pueblo al *880cual dicho gobierno representa. Mar-Mol, Co. v. Adms. Servicios Gens., 126 D.P.R. 864, 871 (1990).
V
En el caso de autos, la notificación de la adjudicación de la subasta no fue fundamentada de modo que le permitiera al Tribunal de Circuito de Apelaciones ejercer su función revisora. La Junta debió de haber fundamentado su deci-sión, aunque que fuera de manera breve o sumaria. No obstante, en la notificación, la Junta se limitó a informar la disponibilidad y el plazo para solicitar la reconsideración y la revisión judicial. Las Piedras solicitó la reconsideración de la decisión, la cual no fue considerada dentro del plazo que dispone la ley, por lo que se entiende que fue recha-zada de plano. De modo que, ante el hecho de que la Junta en ninguna de las etapas del proceso —en las que debió fundamentar su decisión administrativa— lo hizo, nos pa-rece correcta la determinación del Tribunal de Circuito de Apelaciones a los efectos de que lo que procede es devolver el caso ante la Junta para que ésta fundamente su decisión.
Por los fundamentos que preceden, confirmamos la sen-tencia del Tribunal de Circuito de Apelaciones y devolve-mos el asunto a la Junta para que fundamente su determinación. Una vez ésta sea emitida, la parte adversa-mente afectada podrá, de así entenderlo pertinente, presen-tar nuevo recurso de revisión.

Se dictará la sentencia correspondiente.